Case 2:08-cr-20520-DML-MKM ECF No. 557, PageID.1944 Filed 06/01/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,                                  Case Number 08-20520
 v.                                                         Honorable David M. Lawson

 KEITH WALKER,

                Defendant.
                                             /

 ORDER GRANTING IN PART DEFENDANT’S MOTION FOR REDUCED SENTENCE

         This matter is before the Court on the defendant’s motion for a sentence reduction under

 the First Step Act of 2018. The Court has reviewed the submissions of the parties and heard oral

 argument on May 26, 2020. During the hearing the Court announced from the bench its decision

 to grant in part the defendant’s motion and impose a reduced sentence on Count 2 only. However,

 the defendant’s request for resentencing on Count 1 was denied.

         Accordingly, for the reasons stated on the record, it is ORDERED that the defendant’s

 motion for a sentence reduction (ECF No. 535) is GRANTED IN PART as to resentencing on

 Count 2s only. The motion is DENIED in all other respects. An amended judgment separately

 shall enter.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

 Dated: June 1, 2020
